DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application 17/103,204 that the Applicant filed on November 24, 2020 and presented 18 claims.  Original claims 1-18 remain pending in the application. 
Drawings
A.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference characters have been used to designate two different elements in two different figures:
Fig. 1A:
	110 – “data object” (see ¶ [0034] PG-PUB US 2021/0160051)
	120 – “bins” (see ¶ [0034] PG-PUB US 2021/0160051)
	130 – “bins” (see ¶ [0034] PG-PUB US 2021/0160051)
	140 – “chunks” (see ¶ [0034] PG-PUB US 2021/0160051)
Fig. 1B:
	110 – “redundancy” (see ¶ [0039] PG-PUB US 2021/0160051)
120 – “input of performance” (see ¶ [0044] PG-PUB US 2021/0160051) 
130 – “encryption needs” (see ¶ [0045] PG-PUB US 2021/0160051)
140 – “decryption configuration” (see ¶ [0049] PG-PUB US 2021/0160051)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
B.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
311 in Fig. 3A
321 in Fig. 3B
410, 411 in Fig. 4A
421, 422 in Fig. 4B
510, 511 in Fig. 5A
521, 522 in Fig. 5B
521, 522, 524 in Fig. 5C
524, 530, 531, 532, 533 in Fig. 5D.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
C.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
322 and 323 at ¶ [0051] PG-PUB US 2021/0160051. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of copending Application No. 17/779,445, which entered the national stage under § 371 on May 24, 2022. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  As detailed below, the claims in each application are identical to each other.

Instant Application 17/103,204
Application 17/779,445
1. A method of hyper security encryption performed by a computing device, the method comprising: receiving, with circuitry of the computing device, data to be encrypted; padding, with the circuitry of the computing device, the data to be encrypted with padding data to avoid un-obfuscated bits after encryption; encrypting, by the circuitry of the computing device and using a Mojette Transform (MT), the data to be encrypted after the data to be encrypted is padded with the padding data; and outputting, by the circuitry of the computing device, a result of the encrypting step as encrypted data.
1. A method of hyper security encryption performed by a computing device, the method comprising: receiving, with circuitry of the computing device, data to be encrypted; padding, with the circuitry of the computing device, the data to be encrypted with padding data to avoid un-obfuscated bits after encryption; encrypting, by the circuitry of the computing device and using a Mojette Transform (MT), the data to be encrypted after the data to be encrypted is padded with the padding data; and outputting, by the circuitry of the computing device, a result of the encrypting step as encrypted data.
2. The method of claim 1, wherein, in the padding step, the data to be encrypted is vertically padded with the padding data.
2. The method of claim 1, wherein, in the padding step, the data to be encrypted is vertically padded with the padding data.
3. The method of claim 1, wherein, in the padding step, the data to be encrypted is horizontally padded with the padding data.
3. The method of claim 1, wherein, in the padding step, the data to be encrypted is horizontally padded with the padding data.
4. The method of claim 1, wherein, in the padding step, the data to be encrypted is padded with the padding data using fortification.
4. The method of claim 1, wherein, in the padding step, the data to be encrypted is padded with the padding data using fortification.
5. The method according to claim 1, further comprising receiving key data corresponding to at least one key to be used in encrypting the data to be encrypted.
5. The method according to claim 1, further comprising receiving key data corresponding to at least one key to be used in encrypting the data to be encrypted.
6. The method according to claim 5, wherein the key data includes data of multiple keys to be used in encrypting the data to be encrypted.
6. The method according to claim 5, wherein the key data includes data of multiple keys to be used in encrypting the data to be encrypted.
7. The method according to claim 1, further comprising dividing the data to be encrypted into a plurality of chunks prior to encrypting step, wherein in the encrypting step, the plurality of chunks are encrypted using the MT.
7. The method according to claim 1, further comprising dividing the data to be encrypted into a plurality of chunks prior to encrypting step, wherein in the encrypting step, the plurality of chunks are encrypted using the MT.
8. The method according to claim 7, wherein the chunks are generated using a stream cipher.
8. The method according to claim 7, wherein the chunks are generated using a stream cipher.
9. The method according to claim 1, wherein a length of the padding data is computed based on a length of the data to be encrypted.
9. The method according to claim 1, wherein a length of the padding data is computed based on a length of the data to be encrypted.
10. A computing device configured to perform hyper secure encryption of data to be encrypted, the computing device comprising: circuitry configured to: receive the data to be encrypted; pad the data to be encrypted with padding data to avoid un-obfuscated bits after encryption; 9encrypt, using a Mojette Transform (MT), the data to be encrypted after the data to be encrypted is padded with the padding data; and output a result of the encrypting step as encrypted data.
10. A computing device configured to perform hyper secure encryption of data to be encrypted, the computing device comprising: circuitry configured to: receive the data to be encrypted; pad the data to be encrypted with padding data to avoid un-obfuscated bits after encryption; 9WO 2021/105768PCT/IB2020/001024 encrypt, using a Mojette Transform (MT), the data to be encrypted after the data to be encrypted is padded with the padding data; and output a result of the encrypting step as encrypted data.
11. The computing device according to claim 10, wherein the circuitry is configured to pad the data to be encrypted with the padding data by vertically padding the data to be encrypted with the padding data.
11. The computing device according to claim 10, wherein the circuitry is configured to pad the data to be encrypted with the padding data by vertically padding the data to be encrypted with the padding data.   
12. The computing device according to claim 10, wherein the circuitry is configured to pad the data to be encrypted with the padding data by horizontally padding the data to be encrypted with the padding data.
12. The computing device according to claim 10, wherein the circuitry is configured to pad the data to be encrypted with the padding data by horizontally padding the data to be encrypted with the padding data.  
13. The computing device according to claim 10, wherein the circuitry is configured to pad the data to be encrypted with the padding data by fortifying the data to be encrypted with the padding data.
13. The computing device according to claim 10, wherein the circuitry is configured to pad the data to be encrypted with the padding data by fortifying the data to be encrypted with the padding data.  
14. The computing device according to claim 10, wherein the circuitry is further configured to receive key data corresponding to at least one key to be used in encrypting the data to be encrypted.
14. The computing device according to claim 10, wherein the circuitry is further configured to receive key data corresponding to at least one key to be used in encrypting the data to be encrypted.
15. The computing device according to claim 14, wherein the key data includes data of multiple keys to be used in encrypting the data to be encrypted.
15. The computing device according to claim 14, wherein the key data includes data of multiple keys to be used in encrypting the data to be encrypted.   
16. The computing device according to claim 10, wherein the circuitry is further configured to divide the data to be encrypted into a plurality of chunks prior to encrypting step, and in encrypting the data to be encrypted, the circuitry encrypts the plurality of chunks using the MT.
16. The computing device according to claim 10, wherein the circuitry is further configured to divide the data to be encrypted into a plurality of chunks prior to encrypting step, and in encrypting the data to be encrypted, the circuitry encrypts the plurality of chunks using the MT.
17. The computing device according to claim 16, wherein the circuitry is configured to generate the plurality of chunks using a stream cipher.
17. The computing device according to claim 16, wherein the circuitry is configured to generate the plurality of chunks using a stream cipher.  
18. A non-transitory computer-readable medium including computer-readable instructions that, when executed by circuitry of a computing device, cause the computing device to perform a method comprising: receiving data to be encrypted; padding the data to be encrypted with padding data to avoid un-obfuscated bits after encryption; encrypting, using a Moj ette Transform (MT), the data to be encrypted after the data to be encrypted is padded with the padding data; and outputting a result of the encrypting step as encrypted data.
18. A non-transitory computer-readable medium including computer-readable instructions that, when executed by circuitry of a computing device, cause the computing device to perform a method comprising: receiving data to be encrypted; padding the data to be encrypted with padding data to avoid un-obfuscated bits after encryption; encrypting, using a Mojette Transform (MT), the data to be encrypted after the data to be encrypted is padded with the padding data; and outputting a result of the encrypting step as encrypted data.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1 and 10, and thus each of their respective dependent claims 2-9 and 11-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “hyper” in claims 1 and 10 is a relative term which renders the claim indefinite. The term “hyper” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Indeed, the use of “hyper” with respect to “security encryption” is unnecessary given the importance of computer security – the term is essentially superfluous.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “vertically padded,” but this limitation is indefinite due to the manner in which claim 1 recites a Mojette Transform.  This rejection may be overcome by including elements in claim 1 that provide a basis or context for “vertically padding.”
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “horizontally padded,” but this limitation is indefinite due to the manner in which claim 1 recites a Mojette Transform.  This rejection may be overcome by including elements in claim 1 that provide a basis or context for “horizontally padding.”
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “padding data using fortification.”  The term “fortification” has no recognized meaning to one skilled in the art of cryptography, but the specification at ¶ [0053] of the published application, US 2021/0160051, states “fortification consists of two different types of chunks, data chunks and ephemeral chunks.”  Accordingly, the Examiner advances this § 112(b) rejection to confirm an intent to define fortification in this manner, in which case this § 112(b) rejection will be withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following conventions apply to the mapping of the prior art to the claims:
Italicized text – claim language.
Parenthetical plain text – Examiner’s citation and explanation.
Quotation marks – language quoted from a prior art reference.
Underlining – language quoted from a claim.
Brackets – material altered from either a prior art reference or a claim, which includes the Examiner’s explanation that relates a claim limitation to the quoted material of a reference.
Braces – a limitation taught by another reference, but the limitation is presented with the mapping of the instant reference for context.
Numbered footnote – a first phrase to be moved upwards to the primary reference analysis.
Lettered footnote – a second phrase to be moved after the movement of the first phrase from which it was lifted, or more succinctly, move numbered material first, lettered material last.

A.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Evenou et al. (US 2019/0191181, “Evenou”) in view of Fernandez et al. (US 2017/0353302, “Fernandez”).
Regarding Claim 1
Evenou discloses
A method of hyper security encryption (abstract) performed by a computing device (¶¶ [0185]-[0186], “These computer programs, or computer instructions, may be contained in program storage devices, e.g. data storage media that can be read by computer [as a computing device], or executable programs.”), the method comprising: 
receiving, with circuitry of the computing device (¶¶ [0185]-[0186], “In particular, the steps described above may be carried out in the form of electronic and/or computer instructions that can be executed by [the circuitry of] a processor [of a computing device].”), data to be encrypted (¶¶ [0084]-[0087], “An erasure code, specified by a quadruplet, (M,G,b,r), is a function E that associates the messages L=(L1, . . . ,LM) of K packets of size b with a coding of E(L)=(E1(L), . . . ,EG(L) …,” i.e., the data to be encrypted are the “messages L,” and the “messages L” are received as evidenced by processing of the “coding” via the “function E”); 
1 …; 
encrypting, by the circuitry of the computing device (¶¶ [0185]-[0186]) and using a Mojette Transform (MT) (¶¶ [0084]-[0087], “The Mojette transform may advantageously be used as an erasure code,” and “An erasure code, specified by a quadruplet, (M,G,b,r), is a function E that associates the messages L=(L1, . . . ,LM) of K packets of size b with a coding [and thereby encrypting] of E(L)=(E1(L), . . . ,EG(L) …,”), the data to be encrypted…2 (¶¶ [0084]-[0087]); and 
outputting, by the circuitry of the computing device (¶¶ [0185]-[0186]), a result of the encrypting step as encrypted data (¶¶ [0136]-[0137], “5) writing [and thereby outputting] the intermediate result of the preceding operation [as an encrypting step] to the bin memory [that stores the encrypted data] at the location corresponding to bin[0],” and/or “9) writing [and thereby outputting] the end result of the preceding operation [as an encrypting step] to the bin memory [that stores the encrypted data] at the location corresponding to bin[0].”).
Evenou doesn’t disclose
	1 padding, with the circuitry of the computing device, the data to be encrypted with padding data to avoid un-obfuscated bits after encryption;
	2 … after the data to be encrypted is padded with the padding data;
Fernandez, however, discloses
	1 padding, {with the circuitry of the computing device (Evenou ¶¶ [0185]-[0186])}, the data to be encrypted with padding data to avoid un-obfuscated bits after encryption (¶ [0218], “In some embodiments, a padding function may be used during data obfuscation,” and “Padding may typically be done before an additional obfuscation function, to ensure that the pseudorandom values added are not directly exposed.”);
	2 … after the data to be encrypted is padded with the padding data (¶ [0218]);
	Regarding the combination of Evenou and Fernandez, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encryption system of Evenou to have included the padding function of Fernandez. One of ordinary skill in the art would have been motivated to incorporate the padding function of Fernandez because Fernandez teaches “A padding function may generally be used for a data set when the data set is not large enough for sufficient complexity (i.e., the data set is small enough such that the data is vulnerable no matter the number of obfuscation functions applied or the data set is an inconvenient length for certain functions),” which is applicable to increasing the amount of data associated with the bins of the Mojette Transform.
Regarding Claim 5
Evenou in view of Fernandez (“Evenou-Fernandez”) discloses the method according to claim 1, and Evenou further discloses
further comprising receiving key data corresponding to at least one key to be used in encrypting the data to be encrypted (¶ [0137], “4) XORing the current content of the bin[0] and the value of the pixel[0],” and “8) XORing the current content of the bin[0] of the projection1 and the value,” i.e., the XOR operator is key data that is used to encrypt data, where the specific bit sequence of the XOR operator correspond[s] to at least one key).  
Regarding Claim 6
Evenou-Fernandez discloses the method according to claim 5, and Evenou further discloses 
wherein the key data includes data of multiple keys to be used in encrypting the data to be encrypted (¶¶ [0042]-[0043], “for each of said G directions of projection, the corresponding bin is computed for each pixel of a row or of a column of the block by combining, via application of the XOR operator, said pixel with the other pixels of the block that are encountered in following said direction of projection or by being equal to said pixel when no other pixel is encountered in following said direction of projection,” i.e., due to varying and multiple values encountered via the application of the XOR operator, multiple XOR operations involve multiple keys that are used in encrypting the data).  
Regarding Claim 7
Evenou-Fernandez discloses the method according to claim 5, and Evenou further discloses 
further comprising dividing the data to be encrypted into a plurality of chunks prior to encrypting step (¶ [0042], “According to one advantageous feature of the invention, an integer that is greater than or equal to two, denoted by G, of groups of bins, called projections, having been generated from the pixels of said block [as a chunk of data] such that said support may be reconstructed using a minimum given number, denoted by M, of projections, M being smaller than or equal to G, the unit is configured to allow the G projections to be generated in the following manner: i)—arranging the block of pixels into a rectangle of dimensions {P,Q}, P being the number of columns and Q being the number of rows;” see also Fernandez ¶ [0195], “In various embodiments, the process may be executed for any size of data other than 16 bits at a time as shown above. The process may be executed for 32-bit chunks, 12-bit chunks, etc.”), 
wherein in the encrypting step, the plurality of chunks are encrypted using the MT (¶ [0042]).  
Regarding Claim 8
Evenou-Fernandez discloses the method according to claim 7, and Evenou further discloses 
wherein the chunks…1 (¶ [0042]) 
Fernandez further discloses
1 …are generated using a stream cipher (¶¶ [0195]-[0196], “This sequence of pseudo-random values generated at the decoder is merged with the received data using another XOR function, revealing the original data stream [that is ciphered to create a stream cipher]”).
Regarding the combination of Evenou and Fernandez, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the encryption system of Evenou to have included the stream-cipher feature of Fernandez. One of ordinary skill in the art would have been motivated to incorporate the stream-cipher feature of Fernandez because Fernandez teaches “At the end, if there is an odd number of bits remaining (less than 16 bits remaining when 16 bits at a time are being used), data may be processed on a bit-by-bit basis,” see ¶ [0195], which enables the encryption of data not possessing the ideal number of bits when encrypting data as blocks or chunks. 
Regarding Claim 9
Evenou-Fernandez discloses the method according to claim 1, and Fernandez further discloses
wherein a length of the padding data is computed based on a length of the data to be encrypted (¶¶ [0218]-[0219], “For example, if the data length of a data packet to be obfuscated is less than a minimum such as 200 bytes [as computed], the data is padded with pseudorandom values to fill the data packet to [and thereby based on] the minimum length.”).
Regarding the combination of Evenou and Fernandez, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 9.
Regarding Independent Claims 10 and 18
With respect to independent claims 10 and 18, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claims 10 and 18. Therefore, claims 10 and 18 are rejected, for similar reasons, under the grounds set forth for claim 1.
Regarding Dependent Claims 11-17
With respect to dependent claims 11-17, a corresponding reasoning as given earlier for dependent claims 2-8 applies, mutatis mutandis, to the subject matter of claims 11-17. Therefore, claims 11-17 are rejected, for similar reasons, under the grounds set forth for claims 2-8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491